               UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                                 GAINESVILLE DIVISION

MARTA VALENTINA RIVERA
MADERA, on behalf of herself
and all others similarly situated,
FAITH IN FLORIDA, HISPANIC FEDERATION,
MI FAMILIA VOTA EDUCATION FUND,
UNIDOSUS, and VAMOS4PR,

              Plaintiffs,
V.                                                     Case No. 1:18-cv-152-MW/GRJ

LAUREL M. LEE, in her official
capacity as the Florida Secretary
of State, and KIM A. BARTON, in her
official capacity as Alachua County
Supervisor of Elections, on behalf of
herself and similarly situated County
Supervisors of Elections,

           Defendants.
__________________________/

           ORDER GRANTING IN PART PLAINTIFFS’ MOTION
                 FOR PRELIMINARY INJUNCTION 1

       This Court has considered, after hearing on May 6, 2019, Plaintiffs’

second motion for preliminary injunction. ECF No. 110. The motion is

GRANTED in part.




1This Court recognizes that time is of the essence and intended to issue this Order shortly after
the May 6 hearing. But this Court had a two-day judicial conference and several hearings that
delayed a speedier issuance.
                                               1
       This case is about the fundamental right to cast an effective ballot.

Voters educated in Puerto Rico bring this suit to enforce the plain provisions

of the Voting Rights Act’s Section 4(e). This straightforward law has been on

the books for 54 years. In this action, this Court is ensuring compliance with

Congress’s clear directives.

       This Court incorporates by reference its previous order granting in part

Plaintiffs’ first motion for preliminary injunction. See ECF Nos. 57 & 59. There,

this Court ordered achievable equitable relief under the time constraints of the

November 2018 election cycle. Specifically, this Court ordered the Secretary of

State to order the supervisors of elections of 32 counties 2 to “make available a

facsimile sample ballot in Spanish to voters who fall within the ambit of

Section 4(e) of the Voting Rights Act.” ECF No. 59, at 26. This Court also

ordered Spanish signage and the mailing, publication, or advertising of the

Spanish-language sample ballots to the extent the supervisor of elections

mails, publishes, or advertises sample ballots. Id. In so ordering, this Court

determined that Plaintiffs had met their burden of establishing they had a



2Plaintiffs were not able to identify Puerto Rican populations in 20 counties that conduct English-
only elections. At the time of this lawsuit’s filing, 15 counties provided official Spanish-language
ballots under another provision of the Act, 52 U.S.C. § 10503(b)(2)(A), or, in the case of Collier
and Volusia Counties, voluntarily. Since the initiation of this lawsuit, other counties have taken
steps to provide official Spanish-language ballots. See generally ECF No. 123-1. The 32 counties
at issue in this action are: Alachua, Bay, Brevard, Charlotte, Citrus, Clay, Columbia, Duval,
Escambia, Flagler, Hernando, Highlands, Indian River, Jackson, Lake, Leon, Levy, Manatee,
Marion, Martin, Monroe, Okaloosa, Okeechobee, Pasco, Putnam, St. Johns, St. Lucie, Santa Rosa,
Sarasota, Sumter, Taylor, and Wakulla.
                                                 2
substantial likelihood of success on the merits, they would suffer irreparable

harm absent an injunction, and an injunction would serve the public interest.

The balance of the equities—the timing of the election cycle and the expense of

the requested relief on the one hand versus the fundamental right to cast an

effective vote on the other hand—shaped this Court’s temporary relief.

      Plaintiffs now move for a preliminary injunction for broader relief. ECF

No. 110; see also ECF No. 110, Ex. 6. Additionally, Secretary Lee has filed a

notice of rulemaking. ECF No. 114. One rule would “require Florida’s

supervisors of elections to provide official Spanish language ballots by the 2020

General Election.” Id. at 2. Another rule would “update the State’s official

polling place procedures manual” to “address accessibility issues for Spanish-

speaking voters.” Id. The Secretary and the Governor should be lauded for

initiating rulemaking designed to bring the state into compliance with Section

4(e) of the Voting Rights Act.

      The issue today, however, is what measures this Court must order

between now and the effective date of the state’s final rule, to ensure that the

various jurisdictions comply with Section 4(e). In so stating, this Court

acknowledges that the state’s final rules may bring it in compliance with the

Voting Rights Act. But they may not. What is clear is that the rules are not

currently in place and elections will be held between now and then. In the

meantime, an order requiring achievable compliance is necessary.

                                       3
          This Court again concludes that Plaintiffs have established a substantial

likelihood of success on the merits. The Voting Rights Act of 1965’s Section 4(e)

prohibits English-only elections for those citizens—yes, citizens—educated in

Puerto Rico in Spanish. 3 See Katzenbach v. Morgan, 384 U.S. 643, 657 (1966);

see also United States v. Berks Cty., 250 F. Supp. 2d 525, 535 (E.D. Pa. 2003)

(observing how courts “broadly interpret[]” Section 4(e) to prohibit conditioning

vote on a voter’s English-language abilities). The law is clear. Moreover,

Plaintiffs would suffer irreparable harm absent an injunction. Irreparable

injury is presumed when “[a] restriction on the fundamental right to vote” is

at issue. Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012). The right

to vote “encompasses the right to an effective vote.” Puerto Rican Org. for

Political Action v. Kusper, 490 F.2d 575, 580 (7th Cir. 1973). Therefore, absent


3   Section 4(e) in its entirety states:

          (1) Congress hereby declares that to secure the rights under the fourteenth amendment
          of persons educated in American-flag schools in which the predominant classroom
          language was other than English, it is necessary to prohibit the States from conditioning
          the right to vote of such persons on ability to read, write, understand, or interpret any
          matter in the English language.
          (2) No person who demonstrates that he has successfully completed the sixth primary
          grade in a public school in, or a private school accredited by, any State or territory, the
          District of Columbia, or the Commonwealth of Puerto Rico in which the predominant
          classroom language was other than English, shall be denied the right to vote in any
          Federal, State, or local election because of his inability to read, write, understand, or
          interpret any matter in the English language, except that in States in which State law
          provides that a different level of education is presumptive of literacy, he shall demonstrate
          that he has successfully completed an equivalent level of education in a public school in,
          or a private school accredited by, any State or territory, the District of Columbia, or the
          Commonwealth of Puerto Rico in which the predominant classroom language was other
          than English.

52 U.S.C. § 10303(e).
                                                   4
an injunction, Plaintiffs would lack the means to cast an effective vote between

now and the planned rulemaking. The balance of the equities favors ordering

additional measures to ensure compliance with the Voting Rights Act. This

Court outlines these measures below. Finally, the public interest is served by

an injunction. “Ordering Defendants to conduct elections in compliance with

the Voting Rights Act so that all citizens may participate equally in the

electoral process serves the public interest by reinforcing the core principles of

our democracy.” Berks Cty., 250 F. Supp. at 541.

      It should be noted that the Secretary is the proper party before this

Court. This is an issue largely put to rest. Democratic Exec. Comm. v. Lee, 915

F.3d 1312, 1318 (11th Cir. 2019). But the Secretary argues that municipal

elections may be outside the scope of her power because some municipalities

run their elections autonomously from the county supervisor of elections. See

ECF No. 123, at 9–10. This argument is not persuasive because under Florida

law the Secretary—the state’s “chief election officer,” Section 97.012, Florida

Statutes—must have “general supervision and administration of the elections

laws,” Section 15.13, Florida Statutes, including the duty to “[o]btain and

maintain uniformity in the interpretation and implementation of the elections

laws.” Fla. Stat. § 97.012(1). Even more, the Secretary has the power to

“enforce the performance of any duties of a county supervisor or any official

performing” election-administration duties. Fla. Stat. § 97.012(14). In short,

                                        5
the Secretary maintains ample power over municipal elections, at least with

regards to the issue here—compliance with federal law.

       At the hearing, Plaintiffs conceded that no record evidence exists of a

citizen who falls within the ambit of Section 4(e) but who was unable to cast

an effective ballot under the protocols established by this Court’s prior

preliminary injunction. 4 While this may be evidence that this Court’s prior

preliminary injunction was not inadequate, this lack of evidence could also

reveal that this Court’s measures did not go far enough. For example, perhaps

the availability of Spanish-language sample ballots was not known to citizens

who fell within the ambit of Section 4(e) because this Court did not order

proactive advertising or marketing regarding the sample ballots.

       This Court again emphasizes that it is ordering compliance with the

plain language of the Voting Rights Act of 1965. The Secretary concedes that

compliance with Section 4(e) of the Act is not optional. In fact, the Secretary

agrees that this Court’s previous preliminary injunction “should remain in

effect at least until the state rulemaking is complete.” ECF No. 123, at 3.

What’s more, in some ways, the Secretary’s proposed rules go further than

Plaintiffs’ requested relief because one of the rules appears to require that all


4 One possible exception was Duval County’s lack of total compliance with this Court’s previous

preliminary injunction order to provide facsimile sample ballots at polling places, which
necessitated an emergency motion. See ECF Nos. 77–79. Even then, however, Plaintiffs cannot
confirm that a citizen was denied his or her right to vote.


                                              6
ballots be bilingual (or multilingual, as the case may be in some counties). See

ECF No. 120, Ex. 1 (“Ballots shall be translated into Spanish and where

required by law or court order, into other languages.”). Plaintiffs, after all, do

not seek Spanish-language election materials in 20 counties where they were

unable to locate Spanish-speaking Puerto Rican–educated citizens.

      This Court is again entering an injunction mindful of its equitable power

to balance the fundamental right at stake against the time, expense, and other

concerns raised by the state and the many supervisors of elections. “Crafting

a preliminary injunction is an exercise of discretion and judgment, often

dependent as much on the equities of a given case as the substance of the legal

issues it presents.” Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080,

2087 (2017). The Eleventh Circuit has recently reiterated that it is “axiomatic

that a district court ‘need not grant the total relief sought by the applicant but

may mold its decree to meet the exigencies of the particular case.’” Democratic

Exec. Comm., 915 F.3d at 1327–28 (quoting Trump, 137 S. Ct. at 2087). It is

crystal clear from binding authority that crafting appropriate remedies is

within a district court’s equitable powers, even if they do not track entirely

with what Plaintiffs seek.

      Compliance with this Order is not optional. While the vast majority of

supervisors of election are upstanding professionals who follow the law and

court orders, do difficult but necessary work under tight timelines, and are

                                        7
often subjects of multiple bouts of litigation, there may be some who selectively

interpret parts of this Court’s orders or otherwise avoid compliance. This Court

will not hesitate to use every tool the law provides to enforce this Order. See

Fed. R. Civ. P. 65(d)(2)(C) (binding “other persons who are in active concert or

participation” with the parties and the parties’ officers, agents, and

employees); see also 28 U.S.C. §1651(a) (granting courts the authority to “issue

all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law”).

      It bears noting that this Court’s Order is not a bolt out of the blue. After

all, Section 4(e) has been the law of the land since 1965 and supervisors of

elections should have been complying with the law for more than 50 years

without court intervention. It’s simple. The best way to avoid litigation and

stay out the courts is to follow the law.

      As noted before, the Governor and Secretary should be lauded for

initiating a rulemaking process to ensure compliance with this decades-old

law. This Order is not designed to supplant the future rules. But ongoing court

intervention may be necessary. As mentioned above, the state’s final rules may

not fully comply with Section 4(e). The rules’ final form, at this point, is pure

conjecture. And so, without the pressing time constraints that limited this

Court’s prior preliminary injunction, further relief is necessary to ensure

meaningful compliance with federal law. In crafting relief, this Court

                                        8
considered the helpful and thorough affidavits of many supervisors of elections.

ECF No. 123-1. Accordingly,

      IT IS ORDERED:

      1. This Court’s previous order on preliminary injunction including its

         findings of fact and conclusions of law, ECF No. 59, is incorporated

         into this preliminary injunction.

      2. Plaintiffs’ renewed motion for preliminary injunction, ECF No. 110,

         is GRANTED in part.

      3. Consistent with the Secretary of State’s responsibility to “provide

         written direction . . . to the supervisors of elections on the performance

         of their official duties with respect to . . . rules adopted by the

         Department of State,” Section 97.012(16), Florida Statutes, and the

         Department of State’s rule that “[b]allots shall be translated into

         other languages that are required by law or court order,” Fla. Admin.

         Code R. 1S-2.032, and inasmuch as this Order delineates such

         requirements, the Secretary shall provide written direction to the

         supervisor of elections in the 32 counties at issue, stating:

            a. All requirements ordered under Paragraph 3 shall be in place
               before voting related to the March 17, 2020 presidential
               primary election, including early voting and vote-by-mail

            b. On or before the earliest date ballots are required to be created
               for voting related to the March 17, 2020 presidential primary


                                        9
                   election, 5 the supervisor of elections shall have official Spanish-
                   language ballots available on a (1) unilingual ballot; (2) bi- or
                   multilingual ballot; and/or (3) an electronic Voter Assistance
                   Terminal, such as the Automark. 6

               c. The supervisor of elections shall create a toll-free, county-
                  specific, Spanish-language hotline 7 with at least one bilingual
                  employee for the purpose of translating or otherwise assisting
                  Spanish-language voters during all early voting hours, hours
                  when polls are open, and all hours during which voters can cure
                  deficiencies with absentee or provisional ballots following
                  election days, and all business hours on other days.
                  Additionally, the Secretary shall direct supervisors of elections
                  to visibly display at each polling place the availability of
                  Spanish-language hotline assistance, including the county’s
                  Spanish-language hotline number and the state’s Spanish-
                  language hotline number.

               d. The supervisor of election shall provide in Spanish all official
                  election-related written and electronic materials, including, but
                  not limited to, ballots (as described in Subsection (b), supra),
                  absentee and early voting applications and envelopes,
                  provisional ballot envelopes and certifications, voter

5 According to 26 of the 29 declarations of supervisors of elections, Spanish-language official
ballots can be provided in those counties by this date. See generally ECF No. 123-1; see also ECF
No. 126, at 5 n.3 & 6 n.5. Only three (Brevard, Columbia, and Santa Rosa) did not provide a
timeline for when official Spanish-language ballots would be available. None of the responding
supervisors stated they could not provide an official Spanish-language ballot by this time.

6 The Automark provides Spanish translations of ballots and is already in place in at least one
county, Duval County. ECF No. 123-1, at 37.

7 According to the declarations of 29 supervisors of elections, the overwhelming majority indicated

that a Spanish-language hotline (or functional equivalent) was already in place (Alachua, Clay,
Duval, Escambia, Highland, Indian River, Leon, Okaloosa, Pasco, St. Lucie), is planned
(Hernando), or is possible (Bay, Charlotte, Citrus, Levy, Marion, Martin, Monroe, Putnam, Santa
Rosa, Sarasota, St. Johns, Sumter). Only five counties (Columbia, Jackson, Okeechobee, Taylor,
Wakulla) expressed concerns over the cost and bilingual staffing limitations for the service. See
generally ECF No. 123-1. Even so, the Secretary conceded at the hearing that “[w]e think the
phone hotlines are an appropriate stopgap measure.” ECF No. 128, at 36; see also id. at 39.
Therefore, at a bare minimum, the five counties that expressed cost and staffing limitations for a
Spanish-language hotline must create and advertise at polling places a telephone line that
patches them to the state’s Spanish-language hotline. It goes without saying this hotline measure
is far less onerous than requiring bilingual poll workers.
                                               10
   registration cards and applications, voting instructions, voter
   information guides and pamphlets, notifications of elections
   and polling place changes, polling place signage, and all
   information available on the supervisors’ websites. The
   existence of these materials shall be made known at polling
   places and the supervisors of elections’ offices with prominent
   displays. Signage shall be prominently posted and explain in
   English and Spanish how voters can obtain Spanish-language
   assistance.

e. The supervisor of elections shall provide in Spanish all
   notifications, announcements, and informational materials
   about all stages of the electoral process, including materials
   concerning the opportunity to register, voter registration
   deadlines, the times, places, and subject matters of the
   elections, the absentee and early voting processes, offices up for
   election, candidates who have qualified, and local issues or
   referenda and announcements applicable to elections in the
   counties.

f. The supervisor of elections shall provide a copy of the Spanish-
   English Election Terms Glossary prepared by the U.S. Election
   Assistance Commission at each polling place.

g. The supervisor of elections shall provide Spanish-language
   information on websites that is readily accessible through
   prominent and identifiable Spanish-language links on each
   website. Smaller counties with less means and resources to
   fully translate their websites may provide a Spanish-language
   link, prominently displaced, to the state’s election-information
   website.

h. The supervisor of elections shall provide information in Spanish
   on websites and at each polling place that any voter who
   requires assistance to vote may bring a helper to assist them.

i. To the extent practicable, the supervisor of elections shall
   recruit, hire, train, and assign bilingual poll workers who are
   able to understand speak, write, and read English and Spanish
   fluently and can provide effective translation assistance to
   Spanish-speaking voters at the polls on election days, at early

                          11
                   voting locations, and at locations where voters can cure
                   deficiencies with absentee or provisional ballots following
                   election days. 8 Supervisors shall continue to make good-faith
                   recruiting efforts to provide bilingual assistance, particularly
                   for the benefit of those polling locations with a higher
                   proportion of individuals who fall under the ambit of Section
                   4(e).

               j. The supervisor of elections shall train all poll officials and other
                  election personnel regarding the requirements of Section 4(e) of
                  the Voting Rights Act, including the legal obligation and means
                  to make effective Spanish-language assistance and materials
                  available to voters.

               k. All requirements ordered under Paragraph 3 shall be in place
                  before voting related to the March 17, 2020 presidential
                  primary election, including early voting and vote-by-mail.

       4. Consistent with the Secretary of State’s responsibility to “provide

           written direction . . . to the supervisors of elections on the performance

           of their official duties with respect to . . . rules adopted by the

           Department of State,” Section 97.012(16), Florida Statutes, and the

           Department of State’s rule that “[b]allots shall be translated into

           other languages that are required by law or court order,” Fla. Admin.

           Code R. 1S-2.032, the Secretary shall provide written direction to any

           supervisor of elections among the 32 counties that will run a



8 This Court recognizes the difficulties especially prevalent in recruiting bilingual poll workers.
See, e.g., ECF No. 123-1, at 15–16 (Brevard County’s supervisor discussing recruiting difficulties).
This Court also recognizes the great lengths to which many counties are going to recruit bilingual
poll workers. See, e.g., id. at 81 (Okaloosa County’s detailed recruiting efforts through Spanish-
language publications and at Latin American festivals). Accordingly, it only orders bilingual poll
workers to the extent practicable given each county’s circumstances.
                                                12
           municipal election between the date of this Order through March 16,

           2020, 9 stating:

               a. For any elections held between the date of this Order and
                  through March 16, 2020, the supervisor of elections shall make
                  available a facsimile sample ballot in Spanish to voters who fall
                  within the ambit of Section 4(e) of the Voting Rights Act. The
                  sample ballots shall have matching size, information, layout,
                  placement, and fonts as an official ballot does. The sample
                  ballots need not be completely identical; for example, the
                  sample ballot need not contain bar codes or other markings that
                  official ballots may have or be printed on the same stock, etc.

               b. To render this a meaningful remedy, the supervisor of elections
                  shall publish the same facsimile sample ballot on their website
                  with Spanish-language directions. To the extent the English-
                  language ballots are mailed, published, or advertised, such
                  sample ballots must also include the sample Spanish-language
                  ballot.

               c. The supervisor of elections shall also provide signage in
                  Spanish at polling places making voters aware of such sample
                  ballots.

       5. Pursuant to the Secretary’s “general supervision and administration

           of the elections laws,” Section 15.13, Florida Statutes, and the

           Secretary’s authority to “[o]btain and maintain uniformity in the

           interpretation and implementation of the elections laws,” Section




9This Court makes the distinction here and in Paragraph 5 between those supervisors of elections
that run or administer municipal elections and those that assist. For example, the Alachua
County Supervisor of Elections “administer[s] the City of Gainesville elections by contract, but
do[es] not administer the elections for any other municipalities, merely providing voter lists and
requested support services.” ECF No. 123-1, at 3. According to the declarations of the 29
supervisors of elections, a supervisor’s authority over municipal elections varies from county to
county and sometimes even within a county, such as the case of Alachua County.
                                               13
              97.012(1), Florida Statutes, and pursuant to Fed. R. Civ. P.

              65(d)(2)(C), which allows an injunction to bind “other persons who are

              in active concert or participation” with the parties, the Secretary shall

              provide a separate letter to any municipality holding an election in

              which the supervisor of elections merely assists—as opposed to

              runs 10—in the running of that election, stating:

                  a. For any elections held between the date of this Order and
                     through March 16, 2020, the municipality shall make available
                     a facsimile sample ballot in Spanish to voters who fall within
                     the ambit of Section 4(e) of the Voting Rights Act. The sample
                     ballots shall have matching size, information, layout,
                     placement, and fonts as an official ballot does. The sample
                     ballots need not be completely identical; for example, the
                     sample ballot need not contain bar codes or other markings that
                     official ballots may have or be printed on the same stock, etc.

                  b. To render this a meaningful remedy, the municipality shall
                     publish the same facsimile sample ballot on their website with
                     Spanish-language directions. To the extent the English-
                     language ballots are mailed, published, or advertised, such
                     sample ballots must also include the sample Spanish-language
                     ballot.

                  c. The municipality shall also provide signage in Spanish at
                     polling places making voters aware of such sample ballots.

          6. The Secretary shall file a notice of compliance in this Court within

              three (3) days of this Order. The Secretary shall make and maintain

              written records of all actions pursuant to this Order sufficient to




10   See supra at 13, n.9.
                                            14
           document compliance with all requirements of this Order. On or

           before August 1, 2019, and on the first of every month thereafter, the

           Secretary shall file a notice of compliance in this Court documenting

           all actions taken pursuant to this Order.

       7. Pursuant to the Secretary’s power to “provide written direction . . . to

           the supervisors of elections on the performance of their official duties

           with respect to the Florida Election Code or rules adopted by the

           Department of State,” Section 97.012(16), Florida Statutes, and the

           Secretary’s duty to “[a]ctively seek out and collect the data and

           statistics necessary to knowledgably scrutinize the effectiveness of

           election laws,” Section 97.012(3), Florida Statutes, the Secretary

           shall, within 30 days of an election, collect from each of the 32

           supervisors of elections information on (1) what specific steps they

           took to comply with Section 4(e) of the Voting Rights Act and this

           Order; (2) how many individuals requested Spanish-language

           assistance in the form of sample ballot requests, in-person assistance,

           hotline calls, or other forms of aid; (3) how many individual people

           accessed the Spanish-language website; and (4) any additional

           relevant information. 11 The Secretary shall provide this information



11This Court is mindful that one-size-fits-all relief is difficult for some counties. The purpose of
this information gathering is to collect meaningful facts moving forward for future relief.
                                                15
  to this Court within three (3) days of receiving this information from

  the supervisors.

8. The Secretary shall attach this Order in its directives to the 32

  supervisors of elections in the 32 counties.

9. The Secretary shall attach this Order in its directives to the

  municipalities the Secretary is ordered to contact pursuant to

  Subsection 5, supra at 13–14.

10. Nothing in this Order shall be construed to limit the Secretary or

  supervisors of elections or municipalities from offering more relief. In

  other words, this Court is ordering a floor to ensure meaningful

  compliance with Section 4(e) rather than a ceiling.

11. Defendant Lee’s motion for abeyance, ECF No. 114, is GRANTED.

  This case is stayed until the rulemaking process is complete or a party

  moves to lift the stay and this Court so orders.

SO ORDERED on May 10, 2019.



                              s/Mark E. Walker           ____
                              Chief United States District Judge




                                16
